Atkinson and Holden, JJ.,
dissenting. The majority holds that the ordinary was the proper officer to issue executions for collection of the special tax authorized by the act in' question. We can not concur in that conclusion; and as the contrary view demands a reversal of the judgment of. the lower court, we are constrained! to dissent. The ruling by the majority proceeds upon, the theory that the act imposes upon the ordinary the duty of collecting the tax; and though there is no express provision that he may issue executions against delinquent taxpayers, such power exists as an incident to the power to collect. That position is untenable, because, the ordinary has not the power to collect. The only provisions of the act relied on as conferring the power upon the ordinary to collect are, in effect, that every person engaged in the business taxed by the provisions of the act “shall obtain a license so to do from the ordinary of the county” wherein such business is to be carried on, “and shall pay therefor the sum” specified in the act; and that “all moneys collected under the provisions of this act shall be accounted for and paid over to the treasury of the State, to be there held as a special fund to be used only in the development and conduct of the penitentiary system of the State,” etc. It will be noted that these provisions authorize the ordinary to issue licenses, but manifestly do not expressly, and, as we contend, do not by implication, authorize him to collect the special taxes. There are general laws which impose the duty upon tax-collectors to pollect special taxes of the character mentioned in the act. Among the subdivisions of Political Code, §949, the following occur: “It is the'duty of the tax-collector: 1. To diligently collect and promptly pay over in the funds allowed by law the State and county taxes to the comptroller-general and the county treasurer, respectively. . . 10. In collecting the special tax that may be levied year after year on dealers in intoxicating bitters, or other articles of like character, and upon dealers of spirituous, vinous, and malt liquors, or any other person liable to special tax, to report the name of the person or firm paying said tax, the amount paid, and the date of such payment, to the comptroller-general at the time of paying said special tax into the State treasury.” It could not with any degree of plausibility be said that these provisions of the statute are not sufficiently broad to authorize the tax-collectors to collect such *749taxes as are provided for by tbe act of 1908. By section. 951 of the code the tax-collectors are required to report to the grand jury all.special taxes collected by them, and the judge of the court is required to call to the attention of the grand jury at each term this duty on the part of the tax-collector. By the act of 1896 (Acts 1896, p. 35) it is made the duty of the tax-collectors to make monthly statements, under oath, of the taxes collected by them, and to make monthly payments thereof. The tax-collectors are under bond for the faithful discharge of their duties pertaining to the collection of taxes and the proper disposition thereof, and are allowed fees for the service. The ordinaries are not under bond for such purpose, and there is no provision for their compensation, though the service may be onerous and the responsibility great. The act is a revenue act adopted primarily for the purpose of providing funds for the reorganization and support of the penitentiary system of the State. The legislature necessarily contemplated that large sums of money would come to the State from that source. Such was the object of the legislation. The fees provided for ranged from $200 to $500 for each license granted. It is not likely that the legislature would have authorized the collection of taxes-to such large amount without making provisions for suitable safeguards with respect to their collection and disposition. Looking to the welfare of the State, and inasmuch as nothing was said in the act concerning whose duty it should be to collect the funds in contemplation, and bearing in mind the existing general law providing for the collection of such taxes by bonded tax-collectors, it is reasonable to infer that the legislature intended that the duty of collection should devolve upon the tax-collectors through the usual channels, rather than upon unbonded ordinaries, for whom no compensation was provided under the act. If it should have entered the legislative mind to make such change in the existing law as to take from the tax-collectors the power to collect, and confer it upon the ordinavies, such intent would not have been left to mere inference, but would have been expressed in appropriate terms, and some requirement for bond for the State’s security and provision for compensation to the ordinaries would have been made. Ordinarily statutes are not amendable by mere implication. Such would be the effect upon the statutes above enumerated, with ref*750erence to the duty of collection of special taxes by tax-collectors, if the act of 1908 is to be construed as contended for by the majority. It seems clear that there was no legislative intent that the duty of collecting these taxes should devolve upon the ordinaries, and it requires strained and unauthorized construction to hold that the act by implication conferred power upon the ordinaries to collect. Without such power, under no view was there power vested in the ordinaries to issue execution against delinquent taxpayers, and the judge should have granted the injunction prayed for.